


117 HRES 565 IH: Expressing the sense of the House of Representatives to reduce traffic fatalities to zero by 2050.
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 565
IN THE HOUSE OF REPRESENTATIVES

July 27, 2021
Ms. Schakowsky (for herself, Ms. Norton, Mr. Garamendi, Mr. Sires, Mr. Rush, Mrs. Napolitano, Mr. Auchincloss, Mr. Krishnamoorthi, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure

RESOLUTION
Expressing the sense of the House of Representatives to reduce traffic fatalities to zero by 2050.


Whereas roadway fatalities kill tens of thousands of Americans each year; Whereas, according to the National Highway Traffic Safety Administration (referred to in this preamble as NHTSA), 38,680 lives were lost in motor vehicle crashes in 2020, and all of the deaths were preventable;
Whereas more than 100 people lose their lives on a typical day on the roadways of the Nation, with traffic crashes being the leading cause of death for people ages 1 to 25; Whereas alcohol-impaired driving crashes are a leading killer on the roadways of the Nation, with 10,142 lives lost to alcohol-impaired driving in 2019, according to NHTSA;
Whereas, according to NHTSA, in 2019, 3,142 people died in motor vehicle crashes involving distracted drivers and an estimated additional 424,000 people were injured in motor vehicle crashes involving distracted drivers; Whereas, according to NHTSA, 6,205 pedestrians were killed in traffic crashes the United States in 2019, representing a 13 percent increase in the last 5 years;
Whereas, according to NHTSA, the number of pedestrian fatalities increased by 44 percent from 2010 to 2019; Whereas, according to the National Complete Streets Coalition at Smart Growth America, the pedestrian fatality rate for American Indian and Alaska Native people is 221 percent higher than that of White, non-Hispanic people in the United States, and Black people were struck and killed by drivers at a 82 percent higher rate than White, non-Hispanic people in the United States;
Whereas, according to NHTSA, a total of 843 bicyclists were killed in crashes with motor vehicles in 2019, representing a 36 percent increase in the last 10 years; Whereas independent research in 2015 found that motor vehicle crash death rates were as much as 4.3 times greater for those at the bottom of the education spectrum than those at the top;
Whereas, according to NHTSA, motorcycles represented only 3 percent of all registered vehicles, but accounted for 14 percent of all traffic fatalities and 17 percent of all occupant fatalities in 2019; Whereas, according to NHTSA, in 2019, 45 percent of motor vehicle traffic fatalities occurred on rural roads, despite only 30 percent of miles traveled occurring on rural roads;
Whereas, according to NHTSA, seatbelts saved 14,955 lives in 2017 but lack of universal seatbelt usage costs the economy of the United States $10,000,000,000 annually; Whereas, according to NHTSA, in 2019, 47 percent of passenger vehicle occupants who died in a motor vehicle crash were unrestrained, while 86 percent of occupants who survived a motor vehicle crash were restrained;
Whereas, according to the Insurance Institute for Highway Safety, increasing speed limits over the last 25 years have led to approximately 37,000 deaths; Whereas, according to NHTSA, speeding accounted for 26 percent of all traffic fatalities in 2019;
Whereas, according to Consumer Reports, existing safety technologies could cut road fatalities in half if such technologies were made standard on all vehicles, saving approximately 20,000 lives annually; Whereas roadway fatalities and injuries rose during the COVID–19 pandemic and remain a persistent killer on the roadways of our Nation;
Whereas a deep history of inequalities in the United States continues to impact transportation systems, with low-income neighborhoods experiencing more than twice as many pedestrian fatalities as neighborhoods with the highest incomes, according to the National Complete Streets Coalition at Smart Growth America; Whereas too many families in the United States have been personally affected by preventable crashes; and
Whereas a data-driven safe systems approach is proven to be effective at reducing traffic fatalities and injuries, including through taking into account all aspects of the transportation environment and not requiring a single actor to be responsible for traffic safety: Now, therefore, be it  That the House of Representatives—
(1)commits to advancing policies that will end roadway fatalities by 2050; (2)calls on Congress and the Department of Transportation to commit to working together to achieve zero roadway fatalities by the year 2050;
(3)supports efforts to address disparities and other equity-related issues related to transportation safety; (4)calls on the Department of Transportation, and the agencies within the Department of Transportation, to improve data gathering and tracking of traffic crashes and other issues related to transportation safety;
(5)calls on the Department of Transportation, and the agencies within the Department of Transportation, to commit to the implementation of proven countermeasures and interventions to prioritize transportation safety; (6)recognizes the need for a safe systems approach in United States transportation to improve access, safety, and mobility; and
(7)supports the use of the term crash and not accident when describing traffic incidents and encourages all United States Government agencies to use this term.   